The petition filed Oct. 4, 1926, on behalf of Laurence S. Flannery, who had been arrested by Ben Dancy, sheriff of Oklahoma county, and held under a warrant issued by the Governor for his return to the state of Illinois upon a requisition from the *Page 203 
Governor of that state, alleging that he is a fugitive from justice, having been charged by three indictments returned by the grand jury of Macon county, Ill., with the larceny of $3,500, the property of one Mary E. Brennen. It is further alleged that said indictments do not state facts sufficient to constitute an offense against any law of the state of Illinois, and that petitioner is not a fugitive from justice. The writ of habeas corpus issued, returnable before the court October 7th, at which time all the parties appeared. The respondent filed a motion to quash the writ on the ground that the petition upon which the said writ was issued does not state facts sufficient to entitle petitioner to the relief prayed for, which motion was by counsel for petitioner confessed, and by order of the court sustained, the writ discharged, and petitioner remanded to the custody of Ted B. Hill, agent for the state of Illinois.